PER CURIAM:
In this case, the district court, following a bench trial, found for plaintiff Home Depot on its claim for declaratory relief and against defendants Amore Construction and David Barron Land Development on their counterclaims for breach of contract, unjust enrichment, quantum meruit, and negligent misrepresentation. After hearing oral argument of counsel in defendants’ appeal, we agree with the district court, for the reasons stated in its disposi-*61tive order of December 15, 2008, that the defendants’ counterclaims lack merit.
AFFIRMED.